Exhibit 99.3 Pak-It, LLC and Subsidiary Consolidated Financial Statements September 30, 2009 and 2008 With Independent Auditors’ Report Pak-It, LLC and Subsidiary Table of Contents September 30, 2009 and 2008 Independent Auditors’ Report 1 Consolidated Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations and Members’ Deficit 3 Consolidated Statements of Cash Flows. 4 Notes to Consolidated Financial Statements 5-10 WithumSmith+Brown, PC A Professional Corporation Certified Public Accountants and Consultants One Spring Street New Brunswick, NJ 08901 732.828.1614 fax 732.828.5156 www.withum.com Additional Offices in New Jersey, New York, Pennsylvania, Maryland, Colorado and Florida Independent Auditors’ Report To the Members, Pak-It, LLC and Subsidiary: We have audited the accompanying consolidated balance sheets of Pak-It, LLC and Subsidiary (the “Companies”) as of September 30, 2009 and 2008, and the related consolidated statements of operations and members’ deficit and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Companies’ management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to in the first paragraph present fairly, in all material respects, the consolidated financial position of Pak-It, LLC and Subsidiary as of September 30, 2009 and 2008 and the consolidated results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ WithumSmith+Brown, PC October 19, 2010 1 Pak-It, LLC and Subsidiary Consolidated Balance Sheets September 30, 2009 and 2008 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses Total current assets Property and equipment - net Other assets Patents net of amortization Goodwill Total other assets $ $ Liabilities and Members' Deficit Current liabilities Accounts payable $ $ Accrued expenses Line of credit payable Current maturities of long term debt Total current liabilities Long-term debt, net of current maturities Members' deficit ) ) $ $ 2 Pak-It, LLC and Subsidiary Consolidated Statements of Operations and Members’ Deficit Years Ended September 30, 2009 and 2008 Sales, net $ $ Cost of sales Beginning inventory Raw materials purchased Containers and packaging purchased Freight and trucking expense Direct labor Other direct costs Less ending inventory Cost of sales Gross profit Selling, general and administrative expenses Income (loss) from operations ) Other income (expense) Interest income Interest expense ) ) Royalty fees Gain on sale of asset ) ) Income (loss) before provision for income taxes ) Provision for income taxes Net loss ) ) Members' (deficit) equity - beginning of year ) Members' deficit - end of year $ ) $ ) The Notes to Consolidated Financial Statements are an integral part of these statements. 3 Pak-It, LLC and Subsidiary Consolidated Statements of Cash Flows Years Ended September 30, 2009 and 2008 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operating activities Depreciation Amortization Gain on sale of asset ) Changes in current assets and liabilities Accounts receivable ) Inventory Prepaid expenses Accounts payable ) Accrued expenses ) Net cash provided (used) by operating activities ) Cash flows from investing activities Purchase of property and equipment ) ) Proceeds from sale of asset Purchase of patents ) Business acquisition, net of cash acquired ) Net cash used by investing activities ) ) Cash flows from financing activities Proceeds of long-term debt Payments of long-term debt ) Net change in line of credit payable ) Net cash (used) provided by financing activities ) Net change in cash and cash equivalents Cash and cash equivalents Beginning of year End of year $ $ Supplemental disclosure of cash flow information Cash paid during the year for Interest $ $ Income taxes $ $ Noncash investing and financing activities Long-term debt issued in conjuction with business acquisition $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 4 Pak-It, LLC and Subsidiary Notes to Consolidated Financial Statements September 30, 2009 and 2008 1. Summary of Significant Accounting Policies Significant accounting policies followed by the Companies in the preparation of the accompanying consolidated financial statements are summarized as follows: Principles of Consolidation The consolidated financial statements include the accounts and balances of Pak-It, LLC (“Pak-It”) and its wholly owned subsidiary, Dickler Chemical Laboratories of Florida, Inc. (“DCL”), (collectively the “Companies”).All significant intercompany balances and transactions have been eliminated in consolidation. Nature of Business The Companies are in the business of manufacturing and distributing soaps, janitorial supplies and waxes under its house brand name or customer’s private label.The Companies’ customers are primarily commercial cleaning companies and are located throughout the United States. Cash and Cash Equivalents The Companies consider all highly liquid investments with an original maturity of three months or less to be cash equivalents. Inventories Inventories are stated at the lower of cost or market and consist of raw materials, work in process inventory and finished goods.Cost is being determined on the first-in, first-out method. Accounts Receivable and Credit Policies Receivable are unsecured obligations due from the customers under terms requesting payments upon receipt of invoice up to ninety days, depending on the customer.Accounts receivable are stated at the amounts billed to the customer.The Companies do not accrue interest on unpaid receivables.Payments of accounts receivable are allocated to the specific invoices identified on the customer’s remittance advice or, if unspecified, are applied to the earliest unpaid invoices. The carrying value of accounts receivable is reduced by a valuation allowance which reflects management’s best estimate of amounts that may not be collectable.Accounts receivable determined to be uncollectible are recognized using the allowance method.The allowance for doubtful accounts for the years ended September 30, 2009 and 2008 was $7,884 and $10,560, respectively. Property and Equipment Property and equipment are stated at cost.Depreciation and amortization are provided under the straight-line method based upon the following estimated useful lives: Description Estimated Life (Years) Automobiles, computers and equipment 5-7 Leasehold improvements
